Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 2-22 in the reply filed on 8/10/2022 is acknowledged. Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 12-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over IEEE Std 802.11e™-2005 in view of Kim et al. US 2005/0243795.
Claims 2 and 13:
802.11e discloses a wireless transmitting method using a wireless transmitting device and a wireless transmitting device comprising: a receiving circuit configured to 
receive a reception frame from another device; 
a transmitting circuit configured to transmit a transmission frame while the receiving circuit is not receiving the reception frame from the another device (802.11e; page 3; 3.132 enhanced distributed channel access (EDCA): The prioritized carrier sense multiple access with collision avoidance (CSMA/CA) access mechanism used by quality of service (QoS) stations (QSTAs) in a QoS basic service set (QBSS). This access mechanism is also used by the QoS access point (QAP) and operates concurrently with hybrid coordination function (HCF) controlled channel access (HCCA) page 3, paragraph 5);  at least one memory storing instructions; and  at least one processor that implements the instructions to execute a plurality of tasks, including a controlling task that, in a case where the reception frame is being received from the another device, controls the transmitting circuit to delay transmission of the transmission frame for a waiting period (IFS; 802.11e; 9.2.3; page 75) that starts from an end of reception of the reception frame according to a frame type of the transmission frame (IFSs are defined to provide priority levels for access to the wireless media; 802.11e; 9.2.3; page 75), including a broadcast frame, a unicast frame (802.11e; 6.1.3; page 15), and a reception acknowledgement response frame (802.11e; the addressed recipient returns an ACK or QoS +CF-Ack frame after a short inter-frame space (SIFS) period, according to the procedures defined in 9.2.8, 9.3.3 and 9.9.2.3.; 7.1.3.5.3 Ack Policy subfield; page 25),
802.11e fails to teach the waiting period for the broadcast frame is shorter than the waiting period for the unicast frame and longer than the waiting period for the reception acknowledgement response frame.
However, Kim et al. discloses the EDCA slot determines a priority according to the kind of data to be transmitted to a node which has requested for reservation. For example, the EDCA slot assigns a high priority to the broadcast data or the asynchronous data and assigns a low priority to unicast data (Kim et al.; [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide higher priority to the broadcast data and assigns a low priority to unicast data (Kim et al.; [0024]) in the system of 802.11e where IFSs are defined to provide priority levels for access to the wireless media in the 802.11e system (802.11e; 9.2.3; page 75) in order to systemize the wireless transmission in the system.
Claims 3 and 14:
802.11e and Kim et al. disclose the claimed invention as to claims 2 and 13 above.
Furthermore, 802.11e discloses the waiting period for the unicast frame is a sum of a basic time and a random time for the unicast frame, and the waiting period for the broadcast frame is a sum of the basic time and the random time for the broadcast frame (802.11e; Fig. 49 on page 75; respective IFS + backoff slots).
Claims 4 and 15:
802.11e and Kim et al. disclose the claimed invention as to claims 3 and 14 above.
Furthermore, 802.11e discloses the basic time and the random time for the unicast frame are Distributed Coordination Function Inter Frame Space (DIFS) and random backoff in IEEE802.11 standard, respectively (802.11e; Fig. 49 on page 75; DIFS + backoff slots).
Claims 5 and 16:
802.11e and Kim et al. disclose the claimed invention as to claims 4 and 15 above.
Furthermore, 802.11e discloses the waiting period for the reception acknowledgment response frame is Short Inter Frame Space (SIFS) in IEEE802.11 standard (802.11e; the addressed recipient returns an ACK or QoS +CF-Ack frame after a short inter-frame space (SIFS) period, according to the procedures defined in 9.2.8, 9.3.3 and 9.9.2.3.; 7.1.3.5.3 Ack Policy subfield; page 25).
Claims 6 and 17:
802.11e and Kim et al. disclose the claimed invention as to claims 2 and 13 above.
Furthermore, 802.11e discloses the reception acknowledgment response frame is an ACK frame in IEEE802.11 standard (802.11e; the addressed recipient returns an ACK or QoS +CF-Ack frame after a short inter-frame space (SIFS) period, according to the procedures defined in 9.2.8, 9.3.3 and 9.9.2.3.; 7.1.3.5.3 Ack Policy subfield; page 25).
Claims 7 and 18:
802.11e and Kim et al. disclose the claimed invention as to claims 5 and 16 above.
Furthermore, 802.11e discloses the basic time for the broadcast frame is longer than the SIFS and shorter than the DIFS (802.11e; Fig. 49 on page 75; PIFS + backoff slots).
Claims 12 and 22:
802.11e and Kim et al. disclose the claimed invention as to claims 5 and 16 above.
Furthermore, 802.11e discloses the basic time (802.11e; Fig. 49 on page 75; PIFS) for the broadcast frame is shorter than the DIFS, and the sum of the basic time and a maximum value of the random time for the broadcast frame is greater than the sum of the DIFS and a minimum value of the random backoff (802.11e; Fig. 49 on page 75). 
Allowable Subject Matter
Claims 8-11 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416